DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of the Applicant’s claim of domestic priority to provisional US application 62/972,797 filed 11 February 2020.

Examiner’s Note
Applicant's amendments and arguments filed 3 October 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 3 October 2022, it is noted that claim 1 has been amended and claims 9-10 newly added. Support can be found in the specification at Tables 1-2. No new matter has been added.

Status of the Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The table provided in claim 9 is unreadable, thus the metes and bounds of claim 9 cannot be properly determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 9,561,173) in view of Abbas et al. (US 2005/0123574).
Applicant claims, in claim 1, a composition comprising a solid butter (less than about 70%), a semi-solid butter, an oil, and a fatty acid (about 10% to about 20%). In claim 2, the composition is a solid at room temperature. Claim 3 requires the composition further comprise an additional component. In claim 4, the composition is employed as a massage bar. Claim 4 is towards an intended use of the claimed composition, does not impart a structural limitation on the claimed composition, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). Claims 5-8 are a method of contacting the skin of a user with the composition of claim 1 wherein the method is intended to massage the user, moisture the users skin, or replenish and rejuvenate the user’s skin. Claims 9-10 narrow the species of fatty alcohol.
Constantine teaches a solid cosmetic product, which may be used as a massage bar for immediate contact to the user’s skin, comprising an outer layer comprising a hard vegetable butter and a soft vegetable butter (col 1, ln 48- col 2, ln 17). A preferred embodiment comprises cocoa butter (solid) and shea butter (semi-soft) (col 5, lns 7-22). The composition can further comprise an oil (col 5, lns 49-50), moisturizers, and fragrances (col 3, lns 48-61). Additional additives such as binders, fillers, opacifiers, perfumes, and fragrances can be included (col 8, lns 22-28). The hard butter (such as cocoa butter) can be included in the composition in an amount ranging from 10-45% (col 5, lns 19-62). In the examples of Constantine, the cocoa butter is used in 20% of the outer layer (col 10, ln 26). 
Constantine does not teach the composition further comprising a fatty alcohol or the concentration thereof.
Abbas teaches a massaging toilet bar for massaging and cleansing the human body, skin, and hair [0002]. The bar can comprise moisturizers such as emollients, wherein the emollient can be a fatty alcohol such as cetyl alcohol, lauryl alcohol, behenyl alcohol, and others and can be used in amounts of 0.01-30% [0119, 0121, 0129].
It would have been prima facie obvious to prepare the composition of Constantine, which preferably comprises cocoa butter (in less than 70%) and shea butter, and further include an oil, moisturizers, and additives. The specific combination of components claimed is disclosed within the broad generic ranges taught by Constantine but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Constantine does not anticipate this specific combination of cocoa butter and shea butter, oil, moisturizers, and additives, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of components taught in Constantine, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
Furthermore, it would have been obvious to use a fatty alcohol such as cetyl alcohol in an amount less than 30%, such as 20%, as the moisturizing agent of Constantine since Abbas teaches cetyl alcohol to be used for this purpose on personal care massage bars. The resulting composition renders obvious instant claims 1-4 and 9-10. Since the massage bar of the prior art is taught as being applied to the skin for the purpose of massage and skin care, the method of claims 5-8 would have been obvious wherein the intended outcomes of applying the bar, as recited in claims 6-8, would have also been obvious and necessarily present upon application of the bar.

Response to Arguments
Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that Constantine does not disclose or suggest the claimed invention in the claimed ranges wherein the composition comprises a fatty alcohol.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above rejection over Constantine in view of Abbas provides teachings of all the required claim elements and motivation for modifying the prior art reference to render obvious the instant claims.

Claims 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Baquete et al. (US 2009/0082239).
Applicant claims, in claim 1, a composition comprising a solid butter, a semi-solid butter, an oil, and a fatty acid. In claim 2, the composition is a solid at room temperature. Claim 3 requires the composition further comprise an additional component. In claim 4, the composition is employed as a massage bar. Claim 4 is towards an intended use of the claimed composition, does not impart a structural limitation on the claimed composition, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). Claims 5-8 are a method of contacting the skin of a user with the composition of claim 1 wherein the method is intended to massage the user, moisture the user’s skin, or replenish and rejuvenate the user’s skin.
Baquete teaches an article (bar) for providing treatment to the skin, such as cleansing or massaging, wherein the bar offers moisturization, exfoliation, massaging action, and skin toning [0001-0003]. The bar can comprise ucuhuba butter (solid butter) [0050], oils [0100], long chain fatty alcohols [0109], and perfume or colorants [0122]. The ucuhuba butter is a soap/surfactant which can be present in amounts ranging from about 25% to about 90% [0045]. Baquete teaches that the long chain fatty alcohol is useful as a plasticizer wherein plasticizers can be present in amounts ranging from about 0.5% to about 15% [0109, 0112]. An additional suitable nutrient to include is shea butter [0130].
It would have been prima facie obvious to prepare the composition of Baquete, which can comprise ucuhuba butter (25-90%), shea butter, an oil, long chain fatty alcohols (0.5-15%), moisturizers, and additives. The specific combination of components claimed is disclosed within the broad generic ranges taught by Baquete but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Baquete does not anticipate this specific combination of ucuhuba butter, shea butter, oil, fatty alcohol, moisturizers, and additives, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of components taught in Baquete, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The ranges of solid butter and fatty alcohol overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). The resulting composition renders obvious instant claims 1-4. Since the massage bar of the prior art is taught as being applied to the skin for the purpose of massage and skin care, the method of claims 5-8 would have been obvious wherein the intended outcomes of applying the bar, as recited in claims 6-8, would have also been obvious and necessarily present upon application of the bar.

Response to Arguments
Applicant's arguments filed 3 October 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that Baquete does not disclose or suggest the relative amounts of the recited ingredients. The Applicant further argues that the specification discloses that formulas with the particular amounts of the recited ingredients had better properties than those having amounts outside the range.
In response, the above rejection over Baquete provides teachings of all the required claim elements and motivation for modifying the prior art reference to render obvious the instant claims including the claimed concentration ranges. Regarding the allegation of unexpected results, the Applicant must provide data and analysis to establish an unexpected result. Moreover, the instant claims must be commensurate in scope with evidence of synergy, an unexpected result, or a critical range. The Applicant has yet to provide this information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613